Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Claim 11- 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed towards “Computer readable storage medium”. Specifically, 00177, specification discloses “The storage medium may include, but is not limited to, any type of disk including floppy disks, optical disks, solid state drives (SSDs), compact disk read-only memories (CD-ROMs), compact disk rewritables (CD-RWs), and magneto-optical disks, semiconductor devices such as read-only memories (ROMs), random access memories (RAMs) such as dynamic random access memories (DRAMs), static random access memories (SRAMs), erasable programmable read-only memories (EPROMs), flash memories, electrically erasable programmable read-only memories (EEPROMs), magnetic or optical cards, or any other type of media suitable for storing electronic instructions”. It is not clear in the claim whether applicant's claim “computer readable storage medium" non-transitory computer readable medium. Computer readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. Examiner, therefore, has interpreted claims as encompassing non- statutory 

Allowable Subject Matter
Claim 1-10, 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: 

Wei teaches [20160299550] teaches 0004: “to reduce power consumption and power loss of a device.” And 0011: “processing for reducing system resource usage includes at least one of the following manners freezing the at least one background task, stopping the at least one background task, and limiting a system resource used by the at least one background task.” And the first search unit 93 may search for at least one background task that is in background tasks corresponding to the first scenario and whose system resource usage reaches a preset threshold. For example, at least one background task that is in the background tasks corresponding to the first scenario and whose CPU resource usage reaches 10% of CPU resources is searched for, or at least one background task that is in the background tasks corresponding to the first scenario” and 
0170: “The first processing unit 94 is configured to perform limitation processing on the at least one background task that corresponds to the first scenario and is 
 And Kishan et al [US 20170024243 A1] teaches [“determining whether to suspend the background task, resources of the computing device may be evaluated to identify a resource availability metric (e.g., memory availability). Responsive to the resource availability metric exceeding a resource threshold, the background task may be suspended. Otherwise, the background task may be terminated instead of being suspended (e.g., due to a lack of resource availability).  “]

The prior art of record either individually or in combination does not teach: 
 a workload monitor circuit to calculate a background task ratio based on a first amount of time that the at least one core executed background tasks during an active duration; and 
a control circuit to dynamically apply a power management policy for a background mode when the background task ratio exceeds a background mode threshold, the power management policy for the background mode to reduce power consumption of the processor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187